DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-20 are pending in the instant application. Applicant filed a response to an Election/Restriction Requirement on 09/09/2022 electing claims 1-12 and 18-20 without traverse and withdrawing claims 13-17 from consideration. Examiner has established objections for claims 1, 3-4, 8-12, 18, and 20; and § 101 and § 103 rejections for claims 1-12 and 18-20 in the instant Office action. 

Claim Objections



Claim 1 is objected to because of the informality in the following recitation: “providing the UI events as Human Interface Device (HID) events.” “Human Interface Device” should not have capitalized letters and the recitation should read: “providing the UI events as human interface device (HID) events.” 


Claim 3 is objected to because of the informalities in the following recitation: “connecting the transaction terminal to a proxy device over a Local Area Network (LAN) with the proxy device connecting over a Wide-Area Network (WAN) to a server.” “Local Area Network” and “Wide-Area Network” should not have capitalized letters, and there should be either no hyphenation between the words “wide” and “area” or there should be a hyphenation between words “local” and “area,” and the recitation should read: “connecting the transaction terminal to a proxy device over a local area network (LAN) with the proxy device connecting over a wide area network (WAN) to a server” or “connecting the transaction terminal to a proxy device over a local-area network (LAN) with the proxy device connecting over a wide-area network (WAN) to a server.”  

Claim 4 is objected to because of the informalities in the following recitation: “connecting the transaction terminal to a server over a Wide-Area Network (WAN) with the server.” “Wide-Area Network” should not have capitalized letters, and there should be no hyphenation between the words “wide” (depending on how claim 3 will be amended) and the recitation should read: “connecting the transaction terminal to a server over a wide area network (WAN) with the server” or  “connecting the transaction terminal to a server over a wide-area network (WAN) with the server.”

Claim 10 is objected to because of the informality in the following recitation: “causing the transaction interface to render a Quick Response (QR) code within or overlaid on a start transaction screen.” “Quick Response” should not have capitalized letters and the recitation should read: “causing the transaction interface to render a quick response (QR) code within or overlaid on a start transaction screen.” 

Claims 8-12 are objected to because of the informality in the following recitation in, for example, claim 8: “The method of claim 1 further comprising.” There should be “,” between “claim 1” and “further comprising” and the recitation should read: “The method of claim 1, further comprising.” 

Claim 18 is objected to because of the informalities in the following recitations: 
“receiving a Uniform Resource Locator (URL) request comprising a vendor identifier for a vendor, a terminal identifier for a terminal; and a mobile device identifier.” “Uniform Resource Locator” should not have capitalized letters and there should be “,” instead of “;” between the words “terminal” and “and.”  The recitation should read: “receiving a uniform resource locator (URL) request comprising a vendor identifier for a vendor, a terminal identifier for a terminal, and a mobile device identifier.” 
“establishing a mobile navigational control session . . . and a User Interface (UI) agent.” “User Interface” should not have capitalized letters and the recitation should read: “establishing a mobile navigational control session . . . and a user interface (UI) agent.” 
“forwarding UI events . . . for delivery of the UI events as Human Interface Device (HID) events.” “Human Interface Device” should not have capitalized letters and the recitation should read: “forwarding UI events . . . for delivery of the UI events as human interface device (HID) events.” 


Claim 20 is objected to because of the informalities in the following recitation: “An Automated Teller Machine (ATM), a Point-Of-Sale (POS) terminal, a Self-Service Terminal (SST).” “Automated Teller Machine,” “Point-Of-Sale,” and “Self-Service Terminal” should not have capitalized letters and the recitation should read: “An automated teller machine (ATM), a point-of-sale (POS) terminal, a self-service terminal (SST).”

Claim Rejections - 35 USC § 101










35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 18-20 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  












The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-12 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 18-20 is a system, which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-12 and 18-20 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-12 and 18-20, however, recite an abstract idea of updating user-interface screens on a display of the transaction terminal based on the human interface device events during the remote-control user session. The creation of updating user-interface screens on a display of the transaction terminal based on the human interface device events during the remote-control user session, as recited in the independent claims 1 and 18 belongs to certain methods of organizing human activity (i.e., commercial interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 1 and 18, which set forth or describe the recited abstract idea, are found in the following steps: “establishing a remote-control user session that allows control of a transaction interface processing on a transaction terminal during a transaction” (claim 1), “providing the UI events as human interface device (HID) events for a HID type supported by the transaction interface to the transaction terminal causing the transaction interface to update UI screens on a display of the transaction terminal based on the HID events during the remote-control user session” (claim 1), “determining whether an existing mobile navigational control session is in progress between the terminal and a second mobile device and sending a connection terminated message to the mobile device when the existing mobile navigational control session is in progress” (claim 18), “determining whether the terminal is accessible over a network connection to the server or whether a proxy device is accessible to the server over a second network connection with the proxy device accessible to the terminal over a local network connection between the proxy device and the terminal” (claim 18), and “establishing a mobile navigational control session via a network path between the mobile device and a user interface (UI) agent on the terminal using a first network connection between the mobile device and the server and one of: the network connection between the server and the terminal or the second network connection between the server and the proxy device with the proxy device connecting to the terminal over the local network connection between the proxy device and the terminal” (claim 18).
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1 and 18 recite additional limitations: “a mobile device” (claim 1), “a server comprising a processor and a non-transitory computer-readable storage medium” (claim 18), “the non-transitory computer-readable medium comprising executable instructions” (claim 18), and “the executable instructions when executed by the processor from the non-transitory computer-readable storage medium cause the processor to perform operations” (claim 18). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, the following limitations recite insignificant extra solution activity (for example, data gathering): “receiving user-interface (UI) events generated by the mobile device during the remote-control user session” (claim 1), “receiving a uniform resource locator (URL) request comprising a vendor identifier for a vendor, a terminal identifier for a terminal, and a mobile device identifier for a mobile device operated by a user at the terminal” (claim 18), and “forwarding UI events sent from the mobile device over the network path to the agent of the terminal during the mobile navigational control session for delivery of the UI events as human interface device (HID) events to a transaction interface of the terminal during a transaction by the user at the terminal” (claim 18). Still further, the following limitation recites insignificant post solution activity: “forwarding a transaction interface end-of-transaction event received from the agent over the network path to the mobile device during the mobile navigational control session” (claim 18). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 1 and 18 here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1 and 18 are non-statutory under 35 USC § 101 in view of step 2A of the test. 	















Step 2B of the Test: The additional elements of independent claims 1 and 18 (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0019] System 100 includes a transaction terminal 110, a mobile device 120, a server 130, and optionally, a proxy device (proxy) 140. 

[0020] Terminal 110 comprises a touch display 111, a processor 112, and a non-transitory computer-readable storage medium 113. Medium 113 comprises executable instructions for a transaction manager 114, a transaction interface 115, and a UI agent 116. 

[0021] Each mobile device 120 comprises a processor 121 and a non-transitory computer-readable storage medium 122. Medium 122 comprises executable instructions for a mobile application (app) 123. 

[0022] Server 130 comprises a processor 131 and a non-transitory computer-readable storage medium 132. Medium 132 comprises executable instructions for a connection manager 133. 

[0023] Optional proxy 140 comprises a processor 141 and a non- transitory computer-readable storage medium 142. Medium 142 comprises executable instructions for a mobile application (app) 143. 

[0024] Each corresponding processor of each corresponding device obtains the corresponding executable instructions from the corresponding mediums, which causes the corresponding processor to perform operations described herein and below for 113-116, 123, 133, and 143. 

[0025] Mobile navigational control of the transaction interface 114 proceeds in a manners discussed in the embodiments that follow. 

[0026] Initially, a customer/user/operator approaches a transaction terminal 110 to perform a transaction. A transaction splash screen 115B (shown in FIG. 1C) is rendered by transaction UI 115 onto display 111 of terminal 110. The splash screen 115 includes a novel QR code 115A (shown in FIG. 1 B) located within screen 115 that is encoded with a Uniform Resource Locator (URL) address of server 130 (shown adjacent to QR code 115A in FIG. 1 B), a vendor identifier (associated with the specific retailer where terminal 110 is being operated), and lane or terminal identifier for terminal 110. Splash screen 115B also renders adjacent to QR code 115A text instructions indicating to the user that scanning of the QR code 115A will allow the user to begin a transaction at terminal 110 by using the user's mobile device 120 to remotely control and interact with transaction UI 115.

This is a description of general-purpose computer. Further, the elements of “receiving” and “forwarding” amount to no more than mere instructions to apply the exception using generic computer component. For the same reason, these elements are not sufficient to provide an inventive concept. The additional elements of  “receiving” and “forwarding” were considered insignificant extra-solution activity in Step 2A –Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 1 and 18 receive or forward data over a network in a merely generic manner. The courts have recognized  “receiving” and “forwarding” functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 1 and 18 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1 and 18 are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-12 depend on independent claim 1; and dependent claims 19-20 depend on independent claim 18. The elements in dependent claims 2-12 and 19-20, which set forth or describe the abstract idea, are: “establishing further includes establishing an indirect network connection to the mobile device for the remote-control user session” (claim 2 – further narrowing the recited abstract idea), “establishing further includes connecting the transaction terminal to a proxy device over a Local Area Network (LAN) with the proxy device connecting over a Wide-Area Network (WAN) to a server with the server connecting to the mobile device for the remote-control user session” (claim 3 – further narrowing the recited abstract idea), “establishing further includes connecting the transaction terminal to a server over a Wide-Area Network (WAN) with the server connecting to the mobile device for the remote- control user session” (claim 4 – further narrowing the recited abstract idea), “receiving the UI events further includes receiving the UI events as up-arrow keyboard events, down-arrow keyboard events, left-arrow key events, right-arrow key events, enter events, and other keyboard events” (claim 5 – insignificant extra solution activity), “providing further includes providing the UI events to the transaction terminal as a logical keyboard connected to the transaction terminal” (claim 6 – further narrowing the recited abstract idea), “providing further includes simulating a logical keyboard connected to the transaction terminal based on the UI events generated by the mobile device and providing the HID events as originating from the logical keyboard” (claim 7 – further narrowing the recited abstract idea), “preventing a second remote-control user session requested from a second mobile device from connecting to the transaction terminal while the remote-control user session is active” (claim 8 – further narrowing the recited abstract idea), “detecting an end-of- transaction event from the transaction interface for the transaction, sending an end-of-session event to the mobile device, and terminating the remote- control user session with the mobile device” (claim 9 – further narrowing the recited abstract idea), “causing the transaction interface to render a Quick Response (QR) code within or overlaid on a start transaction screen, wherein the QR code when scanned by a second mobile device for a subsequent transaction causing a second remote-control user session with the transaction interface for a second transaction” (claim 10 – further narrowing the recited abstract idea), “processing the method as an agent that processes on the transaction terminal and that allows a user to control the transaction by providing transaction interface input and navigation commands via the mobile device as the UI events without touching the display of the transaction terminal during the transaction” (claim 11 – further narrowing the recited abstract idea), “operating the agent on the transaction terminal without modification to executable instructions associated with the transaction interface on the transaction terminal” (claim 12 – further narrowing the recited abstract idea), “the processor executes the executable instructions from a cloud processing environment that comprises the server and at least one additional server that logically cooperate to provide connection management over the network path for the mobile navigational control session” (claim 19 – further narrowing the recited abstract idea), and “the transaction terminal is one of: An Automated Teller Machine (ATM), a Point-Of-Sale (POS) terminal, a Self-Service Terminal (SST), or a gaming terminal” (claim 20 – further narrowing the recited abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 2-12 and 19-20 do not correct the deficiencies of independent claims 1 and 18 and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-12 and 18-20 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 102


















The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under § 151, or in an application for patent published or deemed published under § 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 11-12 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Choi (KR 20170127649 A).

As to claim 1, Choi shows establishing a remote-control user session that allows control of a transaction interface processing on a transaction terminal by a mobile device during a transaction (Choi: page 3, lines 12-23; page 5, lines 55-56; and page 6, lines 1-10); receiving user-interface (UI) events generated by the mobile device during the remote-control user session (Choi: page 3, lines 12-23; page 5, lines 55-56; and page 6, lines 1-10); and providing the UI events as human interface device (HID) events for a HID type supported by the transaction interface to the transaction terminal causing the transaction interface to update UI screens on a display of the transaction terminal based on the HID events during the remote-control user session (Choi: page 3, lines 12-23; page 5, lines 55-56; and page 6, lines 1-10). 

As to claim 11, Choi shows all the elements of claim 1. Choi  also shows processing the method as an agent that processes on the transaction terminal and that allows a user to control the transaction by providing transaction interface input and Docket No. 20-064120navigation commands via the mobile device as the UI events without touching the display of the transaction terminal during the transaction (Choi: page 3, lines 12-23; page 5, lines 55-56; and page 6, lines 1-10).  

As to claim 12, Choi shows all the elements of claim 11. Choi also shows operating the agent on the transaction terminal without modification to executable instructions associated with the transaction interface on the transaction terminal (Choi: page 3, lines 12-23; page 5, lines 55-56; and page 6, lines 1-10).  

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Choi in view of Document_093 (JP 2016533093 A).
 
As to claim 2, Choi shows all the elements of claim 1. Choi does not show establishing further includes establishing an indirect network connection to the mobile device for the remote-control user session. Document_093 shows establishing further includes establishing an indirect network connection to the mobile device for the remote-control user session (Document_093: ¶ 168). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Choi by establishing further including establishing an indirect network connection to the mobile device for the remote-control user session of Document_093 in order to provide coupling between the devices (Document_093: ¶ 168).

As to claim 3, Choi in view of Document_093 shows all the elements of claim 2. Choi does not show establishing further includes connecting the transaction terminal to a proxy device over a local area network (LAN) with the proxy device connecting over a wide area network (WAN) to a server with the server connecting to the mobile device for the remote-control user session. Document_093 shows establishing further includes connecting the transaction terminal to a proxy device over a local area network (LAN) with the proxy device connecting over a wide area network (WAN) to a server with the server connecting to the mobile device for the remote-control user session (Document_093: ¶ 178). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Choi by establishing further including connecting the transaction terminal to a proxy device over a local area network (LAN) with the proxy device connecting over a wide area network (WAN) to a server with the server connecting to the mobile device for the remote-control user session of Document_093 in order to provide coupling between the devices (Document_093: ¶ 168). 
 
As to claim 4, Choi in view of Document_093 shows all the elements of claim 2. Choi does not show establishing further includes connecting the transaction terminal to a server over a wide area network (WAN) with the server connecting to the mobile device for the remote-control user session. Document_093 shows establishing further includes connecting the transaction terminal to a server over a wide area network (WAN) with the server connecting to the mobile device for the remote-control user session (Document_093: ¶ 178). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Choi by establishing further including connecting the transaction terminal to a server over a wide area network (WAN) with the server connecting to the mobile device for the remote-control user session of Document_093 in order to provide coupling between the devices (Document_093: ¶ 168).
 
As to claim 5, Choi shows all the elements of claim 1. Choi does not show receiving the UI events further includes receiving the UI events as up-arrow keyboard events, down-arrow Docket No. 20-064119keyboard events, left-arrow key events, right-arrow key events, enter events, and other keyboard events. Document_093 shows receiving the UI events further includes receiving the UI events as up-arrow keyboard events, down-arrow Docket No. 20-064119keyboard events, left-arrow key events, right-arrow key events, enter events, and other keyboard events (Document_093: ¶ 89). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Choi by receiving the UI events further including receiving the UI events as up-arrow keyboard events, down-arrow Docket No. 20-064119keyboard events, left-arrow key events, right-arrow key events, enter events, and other keyboard events of Document_093 in order to allow the first network device transmits a command message including user input to the second network device over the communication channel (Document_093: ¶ 89).

As to claim 6, Choi in view of Document_093 shows all the elements of claim 5. Choi does not show providing further includes providing the UI events to the transaction terminal as a logical keyboard connected to the transaction terminal. Document_093 shows providing further includes providing the UI events to the transaction terminal as a logical keyboard connected to the transaction terminal (Document_093: ¶ 89). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Choi by providing further including providing the UI events to the transaction terminal as a logical keyboard connected to the transaction terminal of Document_093 in order to allow the first network device transmits a command message including user input to the second network device over the communication channel (Document_093: ¶ 89).

As to claim 7, Choi shows all the elements of claim 1. Choi does not show providing further includes simulating a logical keyboard connected to the transaction terminal based on the UI events generated by the mobile device and providing the HID events as originating from the logical keyboard. Document_093 shows providing further includes simulating a logical keyboard connected to the transaction terminal based on the UI events generated by the mobile device and providing the HID events as originating from the logical keyboard (Document_093: ¶ 89). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Choi by providing further includes simulating a logical keyboard connected to the transaction terminal based on the UI events generated by the mobile device and providing the HID events as originating from the logical keyboard of Document_093 in order to allow the first network device transmits a command message including user input to the second network device over the communication channel (Document_093: ¶ 89).

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Choi in view of Freire (11,068,879 B1).  

As to claim 8, Choi shows all the elements of claim 1. Choi does not show preventing a second remote-control user session requested from a second mobile device from connecting to the transaction terminal while the remote-control user session is active. Freire shows preventing a second remote-control user session requested from a second mobile device from connecting to the transaction terminal while the remote-control user session is active (Freire: col. 8, lines 10-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Choi by preventing a second remote-control user session requested from a second mobile device from connecting to the transaction terminal while the remote-control user session is active of Freire in order to prevent fraud (Freire: col. 8, line 21).

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Choi in view of Williams (2013/0179507 A1).  

As to claim 9, Choi shows all the elements of claim 1. Choi does not show detecting an end-of- transaction event from the transaction interface for the transaction, sending an end-of-session event to the mobile device, and terminating the remote-control user session with the mobile device. Williams shows detecting an end-of-transaction event from the transaction interface for the transaction, sending an end-of-session event to the mobile device, and terminating the remote-control user session with the mobile device (Williams: page 6, ¶ 53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Choi by detecting an end-of- transaction event from the transaction interface for the transaction, sending an end-of-session event to the mobile device, and terminating the remote-control user session with the mobile device of Williams in order to end the session (Williams: page 6, ¶ 53).

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Choi in view of Nathanel (2014/0244409 A1).  
 
As to claim 10, Choi shows all the elements of claim 9. Choi does not show causing the transaction interface to render a quick response (QR) code within or overlaid on a start transaction screen, wherein the QR code when scanned by a second mobile device for a subsequent transaction causing a second remote-control user session with the transaction interface for a second transaction. Nathanel shows causing the transaction interface to render a quick response (QR) code within or overlaid on a start transaction screen, wherein the QR code when scanned by a second mobile device for a subsequent transaction causing a second remote-control user session with the transaction interface for a second transaction (Nathanel: pages 12-13, ¶ 132). would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Choi by causing the transaction interface to render a quick response (QR) code within or overlaid on a start transaction screen, wherein the QR code when scanned by a second mobile device for a subsequent transaction causing a second remote-control user session with the transaction interface for a second transaction of Nathanel in order to finalize the association process (Nathanel: pages 12-13, ¶ 132). 

Claims 18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Choi in view of Li (CN 108011930 A), and further in view of Williams.  

As to claim 18, Choi shows a server comprising a processor and a non-transitory computer- readable storage medium, the non-transitory computer-readable medium comprising executable instruction, and the executable instructions (Choi: page 2, lines 60-66) when executed by the processor from the non-transitory computer-readable storage medium cause the processor to perform operations comprising: establishing a mobile navigational control session via a network path between the mobile device and a user interface (UI) agent on the terminal using a first network connection between the mobile device and the server and one of: the network connection between the server and the terminal or the second network connection between the server and the proxy device with the proxy device connecting to the terminal over the local network connection between the proxy device and the terminal (Choi: page 3, lines 12-23; page 5, lines 55-56; and page 6, lines 1-10); forwarding UI events sent from the mobile device over the network path to the agent of the terminal during the mobile navigational control session for delivery of the UI events as human interface device (HID) events to a transaction interface of the terminal during a transaction by the user at the terminal (Choi: page 3, lines 12-23; page 5, lines 55-56; and page 6, lines 1-10); and forwarding a transaction interface end-of-transaction event received from the agent over the network path to the mobile device during the mobile navigational control session (Choi: page 3, lines 12-23; page 5, lines 55-56; and page 6, lines 1-10).
Choi does not show receiving a uniform resource locator (URL) request comprising a vendor identifier for a vendor, a terminal identifier for a terminal, and a mobile device identifier for a mobile device operated by a user at the terminal. Li shows receiving a uniform resource locator (URL) request comprising a vendor identifier for a vendor, a terminal identifier for a terminal, and a mobile device identifier for a mobile device operated by a user at the terminal (Li: page 6, lines 58-66; and page 7, lines 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Choi by receiving a uniform resource locator (URL) request comprising a vendor identifier for a vendor, a terminal identifier for a terminal, and a mobile device identifier for a mobile device operated by a user at the terminal of Williams in order to end the session (Williams: page 6, ¶ 53).
Choi in view of Li does not show Docket No. 20-064122determining whether an existing mobile navigational control session is in progress between the terminal and a second mobile device and sending a connection terminated message to the mobile device when the existing mobile navigational control session is in progress; and determining whether the terminal is accessible over a network connection to the server or whether a proxy device is accessible to the server over a second network connection with the proxy device accessible to the terminal over a local network connection between the proxy device and the terminal. Williams shows determining whether an existing mobile navigational control session is in progress between the terminal and a second mobile device and sending a connection terminated message to the mobile device when the existing mobile navigational control session is in progress (Williams: page 6, ¶ 53); and determining whether the terminal is accessible over a network connection to the server or whether a proxy device is accessible to the server over a second network connection with the proxy device accessible to the terminal over a local network connection between the proxy device and the terminal (Williams: page 6, ¶ 53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Choi in view of Li by determining whether an existing mobile navigational control session is in progress between the terminal and a second mobile device and sending a connection terminated message to the mobile device when the existing mobile navigational control session is in progress; and determining whether the terminal is accessible over a network connection to the server or whether a proxy device is accessible to the server over a second network connection with the proxy device accessible to the terminal over a local network connection between the proxy device and the terminal of Williams in order to end the session (Williams: page 6, ¶ 53).

As to claim 20, Choi  in view of Li, and further in view of Williams, shows all the elements of claim 18. Choi also shows that the transaction terminal is one of: An Automated Teller Machine (ATM), a Point-Of-Sale (POS) terminal, a Self- Service Terminal (SST), or a gaming terminal (Choi: Page 6, lines 6-7).

 Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Choi in view of Li, further in view of Williams, and further in view of Waterman (2021/0318889 A1).  

As to claim 19, Choi in view of Li, and further in view of Williams, shows all the elements of claim 18. Choi in view of Li, and further in view of Williams, does not show that the processor executes the executable instructions from a cloud processing environment that comprises the server and at least one additional server that logically cooperate to Docket No. 20-064123provide connection management over the network path for the mobile navigational control session. Waterman shows that the processor executes the executable instructions from a cloud processing environment that comprises the server and at least one additional server that logically cooperate to Docket No. 20-064123provide connection management over the network path for the mobile navigational control session (Waterman: page 5, ¶¶ 85-86). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Choi in view of Li, and further in view of Williams, by that the processor executing the executable instructions from a cloud processing environment that comprises the server and at least one additional server that logically cooperate to Docket No. 20-064123provide connection management over the network path for the mobile navigational control session of Waterman in order to maintain synchronization of transaction states and transaction display information between  the virtual transaction terminal, the peripherals, the virtual peripheral device drivers, and at least one peripheral display of the transaction terminal (Waterman: page 1, ¶ 7).

Conclusion



























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

I. Joe and Y. Lee, "Design of remote control system for data protection and backup in mobile devices," The 4th International Conference on Interaction Sciences, 2011, pp. 189-193.




























Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691